Motion granted, appeal reinstated, and Order filed February 3, 2022




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-20-00083-CR
                                     ____________

                     KENIA LASHAN WILKINS, Appellant

                                           V.

                        THE STATE OF TEXAS, Appellee


                     On Appeal from the 339th District Court
                             Harris County, Texas
                         Trial Court Cause No. 1536960

                                       ORDER

      Before the court is appellant’s to reinstate appeal and grant an extension to
file an appellate brief. After filing the motion, appellant filed her brief on January
18, 2022.

      The court hereby GRANTS appellant’s motion, extends her deadline for
filing a brief to January 18, 2022, and REINSTATES this appeal. The State shall
file its brief within 30 days of the date of this order. To the extent the trial court has
not already held the hearing ordered by this court on January 11, 2022, it is no longer
required to hold that hearing.



                                         PER CURIAM

Panel consists of Chief Justice Christopher and Justices Zimmerer and Wilson.